Case 3:18-cv-17302-MAS-ZNQ Document 48 Filed 01/31/21 Page 1 of 12 PagelD: 1212

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

TRUSTEES OF THE B.A.C. LOCAL 4
PENSION FUND, et al.,

Plaintiffs, Civil Action No. [8-17302 (MAS) (ZNQ)

v. MEMORANDUM OPINION

DEMZA MASONRY, LLC,

Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court upon Cross-Motions for Summary Judgment filed by
Defendant Demza Masonry, LLC (“Demza”) and Plaintiffs Trustees of the B.A.C. Local 4 Pension
Fund, Trustees of the New Jersey B.A.C. Annuity Fund, Trustees of the B.A.C. Local 5 Pension
Fund, Trustees of the New Jersey B.A.C. Health Fund, Trustees of the New Jersey BM&P
Apprentice and Education Fund, Trustees of the Bricklayers and Trowel Trades International
Pension Fund, and Trustees of the International Masonry Institute (collectively, the “Funds”).
(ECF Nos. 27, 28.) The parties opposed each other’s motions (ECF Nos. 39, 43) and the Funds
replied (ECF No. 44.) The Court has carefully considered the parties” submissions and decides the
matter without oral argument pursuant to Local Civil Rule 78.1. For the reasons set forth herein,
Demza’s Cross-Motion for Summary Judgment is denied, and the Funds’ Cross-Motion for

Summary Judgment is granted.
Case 3:18-cv-17302-MAS-ZNQ Document 48 Filed 01/31/21 Page 2 of 12 PagelD: 1213

I. BACKGROUND

A. Speranza Brickwork, Inc.

In this action, the Funds seek to hold Demza liable for Speranza Brickwork, Inc.'s
(“Speranza Inc.”) delinquent contributions under theories of successor liability and alter ego
liability. The Funds are trustees of multi-employer, labor-management trust funds. (Pls.” Statement
of Undisputed Material Facts (“PSUMF™) §j 1, ECF No. 31.)' Speranza Inc., a defunct masonry
company, failed to remit contributions owed to the Funds under a collective bargaining agreement.
(id. §§ 6, 15-16, 23.) In December 2014, the Funds obtained two judgments against Speranza Inc.
for delinquent contributions. (/d. {4 15-17.) Speranza Inc. filed for bankruptcy in May 2015. (/d.
q 18.) The Funds then filed, and the bankruptcy trustee accepted, a proof of claim against Speranza
Inc. for $382,978.05, representing the judgments and additional delinquent contributions owed to
the Funds at the time. (fd. $9] 19-20.) The Funds, however, recovered only $4,187.90 from
Speranza Inc.’s bankruptcy. (/d. 22.)

Joseph Speranza (“Mr. Speranza”) owned and operated Speranza Inc. from a facility in
Whitehouse Station, New Jersey (the “Facility”) for over twenty years. (/d. J] 26-34.) While in
business, Speranza Inc. performed work for the following general contractors: De Sapio
Construction Inc. (“De Sapio”); Gilbane Building Co. (“Gilbane”); M&M Construction Company,
Inc. (“M&M”); Sordoni Construction Co. (“Sordoni”); and Terminal Construction Corp./DiNallo
Construction Corp. (“Terminal/DiNallo”). (/d. § 36.) Speranza Inc. employed the following
individuals: Estimator Nat Acchione (“Estimator Acchione”); Victor Bartel (“Bartel”); David

Borzelleca (“Borzelleca”); John Kisal (“Kisal”); Richard Piez (“Piez”); Jose Rodriguez

 

' Demza does not dispute any facts contained in the Statement of Undisputed Material Facts
submitted by the Funds. (See generally Def.’s Resp. to PSUMF (“DRPSUMF"), ECF No. 41.)

ta
Case 3:18-cv-17302-MAS-ZNQ Document 48 Filed 01/31/21 Page 3 of 12 PagelD: 1214

(“Rodriguez”); Supervisor Anthony Triola (‘Supervisor A. Triola”); Thomas Triola, Jr. (“Triola,
Jr.”); and Thomas Triola, Sr. (“Triola, Sr.”). Ud. 79 43-44.)

Mr. Speranza operated Speranza Inc. concurrently with Building Barriers, Inc. (“Building
Barriers”), a waterproofing and masonry company that he co-owned. (/d. §] 48-49, 51-53.)
Building Barriers and Speranza Inc. both operated from the Facility, “shared employees” and
equipment, and used the same insurance company and broker. (/d. ff] 50, 54-56, 58-59, 155.)
Once Speranza Inc. began having financial difficulty, Mr. Speranza used Building Barriers to
complete some of Speranza Inc.’s masonry projects. (/¢. {| 57, 61.) Building Barriers performed
masonry work “for another year or so” after Speranza Inc. filed for bankruptcy and then ceased
operations due to its own financial difficulties. (/d. {| 60-61.)

In December 2015, Mr. Speranza and Tim O’Brien (“O’Brien”) “discuss[ed] opening a
new masonry company[,]” which Mr. Speranza ultimately agreed to work for “so long as he was
not responsible for financing the company.” (/d. 4 66, 69.) In January 2016, Mr. Speranza and
O'Brien met with Willie Dempsey (“Dempsey”), who agreed to invest in the new company. (/d.
4] 73-74.) That same month, O’Brien and Dempsey executed a partnership agreement and created
Dempsey O'Brien Speranza Masonry Construction LLC (“Dempsey O’Brien Speranza
Masonry”), which operated for about six months. (/d. 74; see id. J] 90-91, 95.) During that time,
Mr. Speranza served as the company’s “primary estimator.” (/d. § 80.) The company used “the
name ‘Speranza’ for marketing purposes, as [Mr.] Speranza’s name ‘carried weight in the masonry
industry{.]"” Ud. J] 78.) The company operated from the Facility and employed some of the same
individuals who worked for Building Barriers and Speranza Inc. (/d. §] 71, 84-85.)

Mr. Speranza secured Dempsey OBrien Speranza Masonry’s only project by contacting

Speranza Inc.’s former customer, Sordoni. (/d. § 81.) The project commenced in April 2016 and
Case 3:18-cv-17302-MAS-ZNQ Document 48 Filed 01/31/21 Page 4 of 12 PagelD: 1215

involved masonry work at a PetSmart (the “PetSmart Project”). (/d. J 83.) Soon after, Mr, Speranza
learned that O’Brien was misappropriating funds from the company for his own personal use. (/d.
4 87.) In or about July 2016, Mr. Speranza and Dempsey parted ways with O’Brien and decided
to start anew masonry company, Demza. (/d. §] 90-91.)

B. Demza Masonry, LLC

In July 2016, Dempsey formed Demza, a masonry company where Mr. Speranza acts as
Vice President and has no ownership interest. (/d. § 96, 102-03, 106-08.) Dempsey is a passive
investor while Mr. Speranza primarily runs the business. (/d. J] 90-91, 108-110, 139.) The name
Demza is a combination of Dempsey and Speranza’s names: the “D-E-M” refers to Dempsey and
the *Z-A” refers to Speranza. (/d. J 97.) “Having [Mr.] Speranza’s name incorporated in the title
of the business helps Demza obtain jobs with general contractors on account of [Mr.] Speranza’s
reputation in the masonry industry.” (/d. J 98.)

Demza operates from the Facility and uses the same insurance company and broker as did
Speranza Inc. (/d. 4] 26, 37, 99, 114.) Demza employs Supervisor A. Triola, Estimator Acchione,
Bartel, Borzelleca, Kisal, Piez, Rodriguez, Triola Jr., and Triola Sr., all of whom worked for
Speranza Inc. (/d. §{] 43-44, 137-38, 144.) Those employees accounted for 53% of the hours
worked by Demza employees in 2017. (/d. ¥ 148.) Demza has performed work for De Sapio,
Gilbane, M&M, and Terminal/DiNallo, all of whom were customers of Speranza Inc. (/d. ff] 36,
104.) Demza also completed the PetSmart Project for Sordoni. (/d. {] 93-94.) For masonry
projects, Demza uses some of Speranza Inc.°s smaller equipment that was not sold during

bankruptcy, such as mixers, tarps, and portable lockers for hand tools. (/d. ¥{] 155, 157.)
Case 3:18-cv-17302-MAS-ZNQ Document 48 Filed 01/31/21 Page 5 of 12 PagelD: 1216

Cc. National Labor Relations Board Decision

The record contains a letter decision issued by a Regional Director of the National Labor
Relations Board (“NLRB”) on September 27, 2018. (Sept. 2018 Letter Decision, Ex. A to Def.’s
Moving Br., ECF No. 27-2.) The letter indicates that the labor union that had the collective
bargaining agreement with Speranza Inc. filed an unfair practice charge with the NLRB against
Demza. (/d. at 1.) The union alleged that Demza was an alter ego of Speranza Inc. and that Demza
violated the National Labor Relations Act (*“NLRA”) by “fail[ing] and refus[ing] to provide [the
union] with necessary and relevant information.” (/d.) The Funds were not a party to this matter.

In dismissing the union’s charge, the Regional Director found the “evidence adduced by
[its] investigation” did not support the union’s contention that Demza was an alter ego of Speranza
Inc. (/d.) According to the director, although Demza and Speranza Inc. “engaged in masonry
subcontracting and... Demza is operating out of Speranza’s former location, . . . that is the extent
of the ‘substantially identical’ multi factor elements shared by the two entities.” (/d.) The director
explained that its investigation revealed: (1) Mr. Speranza has no ownership interest in Demza; (2)
no evidence that Mr. Speranza has any control over Demza; (3) no evidence that Demza purchased
any of Speranza Inc.’s equipment; (4) “out of 11 Speranza [Inc.] superintendents/foreman, only 3
are employed by Demza”™; (5) “out of approximately !3 Speranza[] [Inc.] customers, Demza has
done business with only one”; and (6) “there is no evidence that Demza was created to evade its
responsibilities under the Act.” (/d. at 2.) The director, therefore, concluded that Demza did not
violate the NLRA. (/d.) The union appealed. (See Nov. 2018 Decision Letter, Ex. B. to Def.’s
Moving Br., ECF No. 27-3.) By letter dated November 20, 2018, the General Counsel of the NLRB

affirmed the September 2018 decision letter for the reasons set forth therein. (/d.)
Case 3:18-cv-17302-MAS-ZNQ Document 48 Filed 01/31/21 Page 6 of 12 PagelD: 1217

D. Procedural History

On December 17, 2018, the Funds filed the present one-count Complaint, seeking to hold
Demza liable for Speranza Inc.’s delinquent contributions pursuant to the Employee Retirement
Income Security Act (“ERISA”), 29 U.S.C. § 1001 ef seg. (Compl. ff I, 4|—53, ECF No. |.) The
Complaint asserts that under the doctrines of successor liability and alter ego liability, Demza is
liable for Speranza Inc.'s ERISA liabilities. (/d.) Discovery ended in this matter on January 20,
2020. (See ECF No. 21.) On March 30, 2020, the parties filed the instant Cross-Motions for
Summary Judgment. (ECF No. 27. 28.) Because Demza improperly filed opposition on April 3,
2020, this matter was administratively terminated pending submissions in accordance with Local
Civil Rule 56.1. (ECF No. 40.) On May 21, 2020, the parties properly filed opposition. (ECF Nos.
41, 42, 43.) The Funds filed a timely reply on May 28, 2020. (ECF No. 44.) On June 8, 2020, the
Court reinstated the parties’ Cross-Motions for Summary Judgment (ECF No. 47.)
II. LEGAL STANDARD

Summary judgment is appropriate if the record demonstrates “that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(a); see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A material fact—a
fact “that might affect the outcome of the suit under the governing law[,]” Anderson, 477 U.S.
at 248—raises a “genuine” dispute if “a reasonable jury could return a verdict for the nonmoving
party.” Williams v. Borough of W. Chester, 891 F.2d 458, 459 (3d Cir. 1989) (quoting Anderson,
477 U.S. at 250). “[D]isputes are “genuine” if evidence exists from which a rational person could
conclude that the position of the person with the burden of proof on the disputed issue is
correct.” EBC, Inc. v. Clark Bldg. Sys, Inc., 618 F.3d 253, 262 (3d Cir. 2010) (quoting Clark v.

Modern Grp. Ltd., 9 F.3d 321, 326 (3d Cir. 1993)).
Case 3:18-cv-17302-MAS-ZNQ Document 48 Filed 01/31/21 Page 7 of 12 PagelD: 1218

To determine whether a genuine dispute of material fact exists, the Court must consider all
facts and reasonable inferences in the light most favorable to the non-movant. Curley v. Klem, 298
F.3d 271, 276-77 (3d Cir. 2002). The Court will not “weigh the evidence and determine the truth
of the matter” but will determine whether a genuine dispute necessitates a trial. Anderson, 477
U.S. at 249. The party moving for summary judgment has the initial burden of proving an absence
of a genuine dispute of material fact. Celorex Corp. v. Catrett, 477 U.S, 317, 330 (1986).
Thereafter, the nonmoving party creates a “genuine [dispute] of material fact if . . . sufficient
evidence [is provided] to allow a jury to find [for him] at trial.” Gleason v. Norwest Mortg., Inc.,
243 F.3d 130, 138 (3d Cir. 2001).

“The standard by which the court decides a summary judgment motion does not change
when the parties file cross-motions.” Clevenger v. First Option Health Plan of N.J., 208 F. Supp.
2d 463, 468 (D.N.J. 2002). “When ruling on cross-motions for summary judgment, the court must
consider the motions independently, ... and view the evidence on each motion in the light most
favorable to the party opposing the motion.” /d. at 468-69 (citations omitted). “That one of the
cross-motions is denied does not imply that the other must be granted.” ///, Natl ins. Co. v.
Wyndham Worldwide Operations, Inc., 85 F. Supp. 3d 785, 794 (D.N.J. 2015).

II. DISCUSSION

A, Demza’s Cross-Motion for Summary Judgment

In its Cross-Motion, Demza argues that it is entitled to summary judgment because the
Funds failed to demonstrate that: (1) Demza is an alter ego of Speranza Inc.; and (2) Demza and
Speranza Inc. constitute a single employer. (Def.’s Moving Br. 1-6, ECF No, 27-12.) Demza,
however, wholly fails to address the successorship doctrine (see generally id.), the only other

theory of liability-—aside from alter ego—raised in the Funds’ one-count Complaint (Compl. ff |,
Case 3:18-cv-17302-MAS-ZNQ Document 48 Filed 01/31/21 Page 8 of 12 PagelD: 1219

41-53). Demza also does not dispute a sing!e fact in the Statement of Material Facts submitted by
the Funds in support of their Cross-Motion for Summary Judgment, including facts contained
under the header “Demza is a successor of Speranza [Inc.]” (DRPSUMF {fj 24-47.) Based on these
facts alone, Demza cannot persuasively claim it has demonstrated as a matter of law that it is not
liable for Speranza Inc.’s delinquent contributions. The Court, accordingly, denies Demza’s Cross-
Motion for Summary Judgment.

B. The Funds’ Cross-Motion for Summary Judgment

The Funds argue that Demza is a successor of Speranza Inc., and thus liable for its
delinquent contributions, because there is substantial continuity between the two entities and
Demza had notice of Speranza Inc.’s ERISA liabilities. (Pls. Moving Br. 15-21, ECF No. 32.)

Although ERISA does not discuss whether the liabilities it creates may be passed on to
successor entities, federal courts have extended ERISA liability to successor entities under a
federal common law successorship doctrine. Einhorn v. M.L. Ruberton Constr. Co., 632 F.3d 89,
96 (3d Cir. 2011) (citing Upholsterers’ Intl Union Pension Fund v. Artistic Furniture of Pontiac,
920 F.2d 1323 (7th Cir. 1990)). That doctrine is designed to “impos[e] liability upon successors
beyond the confines of the common !aw rule when necessary to protect important employment-
related policies.” fd. at 94. To impose successor liability, a plaintiff must show: (1) the successor
had notice of the predecessor's debts; and (2) there is substantial continuity between the entities.
Id. at 99. “The inquiry should be effectuated on a case by case basis balancing the equities presently
before the court.” Jd.

1. Demza had Notice of Speranza Inc.’s Delinquent Contributions
“Notice can be proven by showing actual knowledge, as well as evidence that allows the

fact finder to imply knowledge from the circumstances.” Sullivan v. Running Waters Irrigation,
Case 3:18-cv-17302-MAS-ZNQ Document 48 Filed 01/31/21 Page 9 of 12 PagelD: 1220

Inc., 739 F.3d 354, 357 (7th Cir. 2014) (citation omitted). “Notice can be implied from [a] variety
of circumstances, such as common control or proximity.” /d. (citation omitted). Here, there is no
dispute that Mr. Speranza acts as Demza’s Vice President and runs all aspects of the company.
(PSUMF 4 102-03, 108-10.) Nor is there any dispute that Mr. Speranza owned Speranza Inc.
and knew of the delinquent contributions that Speranza Inc. owed the Funds. (/d. [] 15-23, 34.)
The Court, therefore, finds that Demza had notice of Speranza Inc.’s delinquent contributions. See
Cent. Laborers’ Pension Fund v. AEH Constr., Inc., No. 14-3052, 2015 WL 6636032, at *6 (C.D.
Ill. Oct. 30, 2015) (imputing president's knowledge of a predecessor entity’s ERISA liabilities to
successor entity as a matter of law (citing EEOC v. G-K-G, Inc., 39 F.3d 740, 748 (7th Cir. 1994))).
2. There Is Substantial Continuity Between Demza and Speranza Inc.

“Under the substantial continuity test courts look to, inter alia, the following factors:
continuity of the workforce, management, equipment and location; completion of work orders
begun by the predecessor; and constancy of customers.” Einhorn, 632 F.3d at 99 (citations
omitted). Here, there is no dispute that Demza performs masonry work in New Jersey, as did
Speranza Inc. (PSUMF {§ 3, 6.) Demza also operates from the same Facility and employs ten-
former Speranza Inc. employees—including Estimator Acchione, Supervisor A. Triola, and Mr.
Speranza—who accounted for 53% of the hours worked by Demza employees in 2017. (/d. 1 3,
6, 43-44, 137-38, 144, 148.) As noted, Mr. Speranza acts as Demza’s Vice President and runs the
company. (/d. §§ 101-03, 108-10.) There is no dispute that having “Speranza’s name incorporated
in the title of the business helps Demza obtain jobs with general contractors on account of [Mr.]
Speranza’s reputation in the masonry industry.” (/d. § 98.) Demza has performed masonry work
for five former Speranza Inc. customers—De Sapio, Gilbane, M&M, Terminal/DiNallo, and

Sordoni—and completed the PetSmart Project for Sordoni. (/d. {J 36, 93-94, 104.) The record
Case 3:18-cv-17302-MAS-ZNQ Document 48 Filed 01/31/21 Page 10 of 12 PagelD: 1221

also indicates that Demza uses some of Speranza Inc.’s smaller equipment for its masonry projects.
(id. 4] 3, 6, 155-57.)

Based on these facts, the Court finds that the Funds have met their initial burden of
demonstrating the absence of a genuinely disputed material fact as to whether substantial
continuity exists between Demza and Speranza Inc.

Demza attempts to create genuine issues of material fact by (1) pointing to the NLRB
decision letters and (2) arguing that Einhorn is distinguishable from this case. (Def.’s Opp’n Br.
1-5, ECF No. 39.) The Court is not persuaded.

As to the NLRB decision letters, the Funds did not participate in that matter and, as Demza
acknowledges, the NLRB's decision is not binding on this Court. (Def.’s Moving Br. 1.) More
importantly, the NLRB did not address the successorship doctrine but rather only considered
whether Demza and Speranza Inc. are alter egos. (Sept. 2018 & Nov. 2018 Decision Letters.)
Although there are some similarities between the two doctrines, they are not the same. In
determining whether two entities are alter egos, courts consider whether those entities share
“substantially identical’ management, business purpose, operation, equipment, customers, and
supervision, as well] as ownership. In addition, . .. an intent to evade the [NLRA] is an important,
but not an essential, factor.” Stardyne, Inc. v. NERB, 41 F.3d 141, 151 (3d Cir. 1994).

In concluding that alter ego liability did not exist, the NLRB noted it found no evidence
that Demza intended to evade the NLRA and placed great weight on the lack of common
ownership. (Sept. 2018 Decision Letter |—-2 (“the Board has made clear that it will only find alter-
ego status absent common ownership in narrowly defined circumstances”).) To find successor
liability, however, neither an ownership interest nor an intent to evade the statute is required. See

Einhorn, 632 F.3d at 99 (expressly excluding “commonality of ownership” from the substantial

10
Case 3:18-cv-17302-MAS-ZNQ Document 48 Filed 01/31/21 Page 11 of 12 PagelD: 1222

continuity test). Thus, that the NLRB found no alter ego liability does not lead to the conclusion
that no successor liability exists. While the NLRB did make findings on some factors relevant to
the successorship doctrine, those findings are contradicted by the undisputed facts developed in
this record. For example, the NLRB stated it found no evidence that Mr. Speranza “has any control
over Demza” and that Demza performed masonry work for only one of Speranza Inc.*s former
customers. (Sept. 2018 Decision Letter 2.) The undisputed evidence before this Court, however,
demonstrates that Mr. Speranza runs all aspects of Demza and that Demza has performed work for
five former Speranza Inc. customers. (PSUMF {J 36, 104, 108-10.) Notably, Demza merely
submitted the decision letters alone. This Court will not speculate as what evidence may have been
before the NLRB. The Court, therefore, finds the NLRB decision letters unpersuasive.

Turning to Einhorn, Demza argues that Einhorn is inapplicable because that case involved
an asset sale transaction of an ongoing business, thereby suggesting that the successorship doctrine
is also inapplicable. (Def.’s Opp’n Br. 1-2). While Zinhorn involved an asset sale transaction, the
Court cannot agree that the successorship doctrine is limited to those circumstances. Such a
conclusion would be at odds with both ERISA’s well-established goal of “protect[ing] plan
participants and their beneficiaries[,J” and the successorship doctrine’s purpose of “imposing
liability upon successors beyond the confines of the common law rule when necessary to protect
important employment-related policies.” Einhorn, 632 F.3d at 94, 96 (internal quotation marks
and citation omitted). Other courts have rejected similar arguments. See Plumbers’ Pension Fund,
Local 130 v. Republic Piping Sys., Inc., No. 20-774, 2020 WL 4437846, at *3 (N.D. Hl. Aug. 3,
2020) (“Sullivan teaches that, depending on the facts, a defendant may be held liable under ERISA
for a predecessor’s multi-employer fund contributions even if the defendant did not buy the

predecessor’s assets.”). The Court, therefore, rejects Demza’s argument on this issue.
Case 3:18-cv-17302-MAS-ZNQ Document 48 Filed 01/31/21 Page 12 of 12 PagelD: 1223

Given the undisputed facts of this case, the Court finds that the Funds have demonstrated
Demza is a successor of Speranza Inc. and therefore liable for Speranza Inc.’s delinquent

contributions. The Court, accordingly, grants the Funds’ Cross-Motion for Summary Judgment.

IV. CONCLUSION

For the reasons set forth above, Demza’s Cross-Motion for Summary Judgment is denied,

and the Funds’ Cross-Motion for Summary Judgment is granted. The Court will enter an Order

consistent with this Memorandum Opinion.

 

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
